Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 22, 2015

                                    No. 04-15-00324-CV

               IN THE INTEREST OF A.A.M. AND R.M.M., CHILDREN,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00737
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER

       Appellant’s motion for extension of time to file brief is GRANTED. Appellant’s motion
is deemed timely filed as of July 15, 2015.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court